UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6818



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DAVID WILBERT SHANTON, SR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-89-250-3)


Submitted:   August 17, 2001                 Decided:   October 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


David Wilbert Shanton, Sr., Appellant Pro Se. Sherry L. Muncy,
OFFICE OF THE UNITED STATES ATTORNEY, Elkins, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Wilbert Shanton, Sr., appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.A.

§ 3582(c)(2) (West 2000).       We have reviewed the record, the dis-

trict court’s opinion, and Shanton’s informal appellate brief.

Because he failed to challenge on appeal the district court’s

ruling rejecting his claim based upon Amendment 591 to the Sen-

tencing Guidelines, Shanton has not preserved any issue for our

review.   4th Cir. R. 34(b).     Accordingly, we affirm this portion of

the appeal on the reasoning of the district court.           United States

v. Shanton, No. CR-89-250-3 (N.D.W. Va. Apr. 23, 2001).

     In his informal brief, Shanton seeks a reduction in his

sentence under § 3582 based upon Amendment 599 to the Sentencing

Guidelines.    His claim is tantamount to a second § 3582 motion.

Because   “[t]he   power   to   reconsider   a   sentence   lies   with   the

district court, see 18 U.S.C. § 3582(c)(2), and not the court of

appeals,” we dismiss this portion of the appeal without prejudice

to Shanton’s right to file his claim in the district court in the

first instance.    United States v. Jones, 55 F.3d 289, 296 (7th Cir.

1995).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                AFFIRMED IN PART AND DISMISSED IN PART


                                     2